Citation Nr: 0012758	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant's representative has 
raised the issue of secondary service connection for 
bronchiectasis.  The RO is hereby directed to adjudicate this 
claim.  Additionally, the Board notes that the appellant has 
submitted additional evidence directly to the Board.  The 
Board has fully reviewed this recently submitted evidence and 
finds it is not pertinent to the issue on appeal before the 
Board.  38 C.F.R. § 20.1304 (1999).


FINDING OF FACT

The appellant's service-connected bronchitis is manifested by 
a cough and difficulty breathing.  The appellant's lungs are 
clear to auscultation bilaterally without crackles, wheezes 
or rhonchi.  Pulmonary function testing showed FEV-1 of 92 
percent of predicted with FEV-1/FVC of 120 percent of 
predicted.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for bronchitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Part 4, 
Diagnostic Code (DC) 6600 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a disability has become more severe is well grounded where 
the disability was previously service-connected and rated, 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided a VA examination for bronchitis.  In 
addition, the RO obtained numerous VA and private medical 
records that the veteran indicated were available.  The 
veteran has not indicated that there is any other relevant 
evidence available but not yet of record.  Overall, the Board 
finds that no further assistance is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Evidence

The appellant was initially granted service connection for 
chronic bronchitis by rating decision dated in December 1949.  
He was assigned a disability rating of 10 percent and this 
rating has been confirmed and continued to date.

The appellant has suffered from bronchitis since leaving 
service in 1945.  In 1997, he filed a claim for an increased 
rating, asserting his condition had worsened.  He received a 
VA examination for bronchitis in June 1997.  The examiner 
noted the appellant complained of shortness of breath, 
coughing, and post-nasal drip.  The examination revealed that 
his lungs were clear to auscultation bilaterally, without 
crackles wheezes or rhonchi.  The examiner noted that the 
appellant's cough was most consistent with post-nasal drip.  
Pulmonary function tests were performed showing FEV-1 of 92 
percent of predicted with FEV-1/FVC of 120 percent of 
predicted.

A letter from a private physician dated in June 1997 
indicates that the appellant has suffered from chronic 
bronchitis and recurrent pulmonary infections and has been 
treated with antibiotics.  No pulmonary function test was 
performed by the physician.

X-rays taken in March 1998 show mild pulmonary vascular 
congestion or mild inflammatory change or mild chronic 
bronchiectasis.  There is no diagnosis of bronchitis by this 
x-ray, nor was an additional pulmonary function test 
performed.

Treatment notes in May and June 1998 indicate that the 
appellant was treated for shortness of breath, but there was 
no diagnosis of bronchitis nor was a pulmonary function test 
performed.  

Lastly, a June 1998 private medical examination was 
performed.  The report of examination states that the 
appellant has had numerous pulmonary infections, treated by 
antibiotics.  The report also indicates the post-nasal drip, 
and the results of the x-rays taken in March 1998.  The 
examining physician indicated there was no wheezing.  A 
pulmonary function test was not performed.  The diagnosis was 
pulmonary infections exacerbating the appellant's underlying 
chronic pulmonary disease.

III.  Analysis

The appellant contends that a disability rating in excess of 
10 percent is warranted for his service connected bronchitis.

Under the regulations, a 10 percent rating is warranted for 
bronchitis when a pulmonary function test shows FEV-1 of 71 
to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; DLCO (SB) 66 to 80 percent predicted.  38 C.F.R. § 4.97, 
DC 6600 (1999).  A higher evaluation, of 30 percent, is not 
warranted unless the pulmonary function test shows FEV-1 of 
56-70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) 56-65 percent predicted.  Id.

In this case, after review of all the evidence of record, the 
Board finds that a rating in excess of 10 percent is not 
warranted.  The medical evidence does not establish that the 
appellant is entitled to an increased evaluation for 
bronchitis.  In making this determination, the Board places 
great probative weight on the VA examination conducted in 
June 1997.  This examination contains the results of the 
pulmonary function test and was performed specifically for 
the purposed of a disability evaluation.  The private medical 
records submitted by the appellant do establish that he has a 
significant history of pulmonary infections, but there is no 
clinical evidence of pulmonary function associated with any 
of the private medical reports and letters.

In light of the above, the claim for an increased disability 
rating for bronchitis in excess of 10 percent is denied as a 
preponderance of the relevant and probative evidence does not 
clinically demonstrate by recent pulmonary function testing 
that the appellant's disability is entitled to greater than 
the protected 10 percent rating.  His contentions on appeal 
have been accorded careful consideration; however, the Board 
concludes that the medical findings discussed above are more 
probative of the level of disability.  It should be 
emphasized that the diagnoses and clinical findings recently 
obtained in connection with this claim are uncontradicted by 
any other comparable medical evidence of record.  The Board 
does not doubt the sincerity of the appellant's contentions 
regarding his belief that his disability has worsened, but to 
the extent that he contends that he should receive a higher 
rating for his bronchitis disability due to his reported 
symptomatology, as a layperson, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  As noted, the pulmonary function test results 
control the disposition of this appeal, and these test 
results recently obtained in connection with the claim simply 
do not show that the disability is more than 10 percent 
disabling.  Moreover, there is no credible evidence to show 
that the pulmonary function test results of 1997 were 
inaccurately interpreted or invalid due to some other reason.
The RO did not consider referral of this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1999).  Nevertheless, the Board does not find that a remand 
is in order with respect to extraschedular consideration as 
it has not been claimed by the appellant or inferred by his 
contentions, and it does not appear from review of the 
medical evidence, that referral for consideration of an 
extraschedular rating is indicated.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the schedular evaluation assigned in this 
case for the appellant's service-connected bronchitis is not 
inadequate.  As the schedular criteria provide a basis to 
award increased compensation in this case for this 
disability, it does not appear that the appellant has 
"exceptional or unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization for this 
disability in the recent or remote past and there is no 
evidence of any current employment handicap due to bronchitis 
as it appears that the appellant has been retired for many 
years.  Thus, in the absence of any evidence which reflects 
that his lung disability is exceptional or unusual such that 
the regular schedular criteria is inadequate to rate it, the 
RO's failure to consider or to document its consideration of 
this section was not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased rating above 10 
percent for the bronchitis disability, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 55.
ORDER

Entitlement to a disability rating in excess of 10 percent 
for bronchitis is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

